DETAILED ACTION
Response to Amendment
The amendment was received 12/20/2021. Claims 1,2,5-20,22 and 23 are pending.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3,5’s “the fluorescent shape” is objected for truncating or renaming “the determined fluorescent shape” in claim 1, lines 18,21.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
35 USC 112(f) is NOT
Method claims 5,7,8,10 and system 20 include a contingent limitation.
Claim 15 includes a Markush limitation.
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “fluorescent” or “fluorescence” (as in “fluorescent property” or “fluorescence characteristics” or “fluorescence shape”) is interpreted as an adjective defined via Dictionary.com:
adjective
noun
1	Grammar. any member of a class of words that modify nouns and pronouns, primarily by describing a particular quality of the word they are modifying, as wise in a wise grandmother, or perfect in a perfect score, or handsome in He is extremely handsome. Other terms, as numbers (one cup; twelve months), certain demonstrative pronouns (this magazine; those questions), and terms that impose limits (each person; no mercy) can also function adjectivally, as can some nouns that are found chiefly in fixed phrases where they immediately precede the noun they modify, as bottle in bottle cap and bus in bus station.

wherein “modify” is defined:
modify
verb (used with object), mod·i·fied, mod·i·fy·ing.
2	Grammar. (of a word, phrase, or clause) to stand in a syntactically subordinate relation to (another word, phrase, or clause), usually with descriptive, limiting, or particularizing meaning; be a modifier. In a good man, good modifies man.

The claimed “fluorescence” or “fluorescence” in “determining one or more fluorescence characteristics from the image” and in “a fluorescence shape in the image” in claim 1 is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “the radiation so produced” is “taken” as the meaning of “fluorescence” in “determining one or more fluorescence characteristics from the image” in claim 1 under MPEP 2111.01 III:
fluorescence
noun Physics, Chemistry.
1	the emission of radiation, especially of visible light, by a substance during exposure to external radiation, as light or x-rays. Compare phosphorescence (def. 1).
2	the property possessed by a substance capable of such emission.
3	the radiation so produced.

Note that definition 2 is not “taken” under MPEP 2111.01 III for being inconsistent with the respective surrounding context of claim 1.









The claimed “shape” (as in “determining a fluorescence shape in the image” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-13 are equally applicable, emphasis added:
shape
noun
1	the quality of a distinct object or body in having an external surface or outline of specific form or figure.
2	this quality as found in some individual object or body form:
This lake has a peculiar shape.
3	something seen in outline, as in silhouette:
A vague shape appeared through the mist.
4	an imaginary form; phantom.
5	an assumed appearance; guise:
an angel in the shape of a woman.
6	a particular or definite organized form or expression:
He could give no shape to his ideas.
7	proper form; orderly arrangement.
8	condition or state of repair:
The old house was in bad shape. He was sick last year, but is in good shape now.
9	the collective conditions forming a way of life or mode of existence:
What will the shape of the future be?
10	the figure, physique, or body of a person, especially of a woman:
A dancer can keep her shape longer than those of us who have sedentary jobs.
11	something used to give form, as a mold or a pattern.
12	Also called section. Building Trades, Metalworking. a flanged metal beam or bar of uniform section, as a channel iron, I-beam, etc.
13	Nautical. a ball, cone, drum, etc., used as a day signal, singly or in combinations, to designate a vessel at anchor or engaged in some particular operation.

wherein “quality” is defined:
quality
noun, plural qual·i·ties.
1	an essential or distinctive characteristic, property, or attribute:
the chemical qualities of alcohol.
2	character or nature, as belonging to or distinguishing a thing:
the quality of a sound.


The claimed “expected” (as in “an expected fluorescence shape in a sample image” in claim 1) is interpreted in light of applicant’s disclosure as one of ordinary skill in the art would and definition thereof via Dictionary.com, wherein definitions 1-3 (US) and 1-3 (UK) are equally applicable, emphasis added:
expect
verb (used with object)
1	to look forward to; regard as likely to happen; anticipate the occurrence or the coming of:
I expect to read it. I expect him later. She expects that they will come.
2	to look for with reason or justification:
We expect obedience.
3	Informal. to suppose or surmise; guess:
I expect that you are tired from the trip.

BRITISH DICTIONARY DEFINITIONS FOR EXPECT
expect
verb (tr; may take a clause as object or an infinitive)
1	to regard as probable or likely; anticipate: he expects to win
2	to look forward to or be waiting for: we expect good news today
3	to decide that (something) is requisite or necessary; require:
the boss expects us to work late today











The claimed “sample” (as in “a sampled image stored in storage” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “characteristic” is “taken” as the meaning for the claimed “sample” under MPEP 2111.01 III:
sample
noun
1	a small part of anything or one of a number, intended to show the quality, style, or nature of the whole; specimen.
2	Statistics. a subset of a population:
to study a sample of the total population.

adjective
4	serving as a specimen:
a sample piece of cloth.

wherein “specimen” is defined:
specimen
noun
1	a part or an individual taken as exemplifying a whole mass or number; a typical animal, plant, mineral, part, etc.

wherein “typical” is defined:
typical
adjective
4	characteristic or distinctive:
He has the mannerisms typical of his class.









	The claimed “characteristic” (as in “comparing the image to the later image to determine a time-delayed characteristic” in claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “a distinguishing feature or quality” is “taken” as the meaning of “characteristic” under MPEP 2111.01 III:
characteristic
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.

The claimed “threshold” (as in “determining whether the height is within a desired range based on a height threshold” in claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “any place or point of entering or beginning” is “taken” as the meaning of “threshold” under MPEP 2111.01 III:
threshold
noun
3	any place or point of entering or beginning:
the threshold of a new career.










Response to Arguments
Applicant’s arguments, see remarks, page 10, filed 12/20/2021, with respect to the objection to the specification and to claims 1,2,4-20,22 and 23 in the Office action of 7/20/21 have been fully considered and are persuasive.  The objection of the specification has been withdrawn. The objection to claims 1,2,4-20,22 and 23 has been withdrawn. 
Applicant’s arguments, see remarks, pages 10, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1,2,4,5,6,7,8,9,10,12,13 and 17,19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Qiu et al. (CN 107528013 A) with machine translation that teaches comparing a region shape, figs. 1,2,3:20: a lid, with a correct annular ring-shape to determine if fluorescent glue properly covers the entire area-shape 20 thus sealing the lid of a battery case, fig. 3:10, to prevent leaking of the battery.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1,2,5,6,7,8,9,10,12,13 and 17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation.
Regarding claim 1, Chu teaches a method for analyzing application of an adhesive, comprising:
applying the adhesive (as shown in fig. 2A and fig. 3:304) comprising a fluorescent property (as shown in fig. 2B:204B: “1” and “2” relative to fig. 2A:204A: “1” and “2”) to a component (fig. 3:302 comprising by an “ ‘adhesion area’ ” corresponding to “adhesives…in a proper area”);  
illuminating (via fig. 3:308 and 310) the component (302) using one or more of wavelengths (included with said 308,310) of light from a light source, wherein the adhesive (304) is configured to absorb the one or more wavelengths of light and fluoresce (as shown in said fig. 2B) in response; 
capturing (via fig. 3:312) an image (via fig. 3:318: “IMG. CTRY.”) of the component (302) using a camera (said 312) while the component (fig. 3:302) is illuminated using the light source (said 308,310); 
determining one or more fluorescence characteristics (via fig. 5:510: DETERMINE IMAGE CHARACTERISTICS) from the image (via said fig. 3:318: “IMG. CTRY.”) 
determining a state (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) of the applied adhesive (304) based on the one or more fluorescence characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS),
wherein determining the one or more fluorescence characteristics comprises:
determining a fluorescence shape (via “specific adhesive shapes”, c.8,ll. 18-21 represented in fig. 5:510: “DETERMINE IMAGE CHARACTERISTICS”) in the image;
comparing (via “grayscale matching, gradient matching”, c.8,ll. 34-36) the determined fluorescence shape to an expected fluorescence shape in a sample image stored in storage (via “image 400 captured by camera 312”, c.6,ll.51-55), the expected fluorescence shape indicating expected dimensions of the adhesive; and
determining whether the determined fluorescence shape is substantially similar (via said grayscale and gradient matching) to expected fluorescence shape based on the comparing (via:
c.4,ll. 4-21:
“A device positioned on working surface 106 may be positioned using computer-assisted positioning technologies known in the art to ensure that adhesives and/or other material is being applied in a proper area.  The device surface for receiving viscous material from nozzle 104 may be any suitable material, including polycarbonate (PC) material, glass-filled PC, liquid crystal polymer (LCP), glass-reinforced epoxy laminate (FR-4) sheets, tubes, rods and printed circuit boards (PCB), solder mask surfaces, aluminum, titanium, gold, copper, silicon, steel, stainless steel, etc. The viscous fluid (e.g., adhesive) dispensed from nozzle 104 may comprise epoxy adhesives, polyurethanes (PUR) and/or acrylics, silicones, hot melts, thermally or radiation-cured, etc. Additionally applicable fluid may comprise silica gel, EMI conductive adhesive, UV glue, AB glue, fast dry glue, sealant, grease, silver glue, red glue, solder paste, cooling paste, prevent solder paste, transparent lacquer, screw fixation agent, etc.”








c.4,ll. 50-64:
“The illustrative embodiment of FIG. 3 shows a simplified AOI system 300, wherein an object 302 is adhered to a work surface 306 using adhesive 304. 
The object may be any suitable object configured for adhesion including, but not limited to, a material, object, and/or circuit.  In an exemplary embodiment, adhesive 304 is an adhesive such as those described above comprising a fluorescing additive.  The system 300 may further comprise a camera 312 coupled to a processing apparatus 314, such as a computer or workstation, where the camera 312 may be positioned to image the object 302, adhesive 304 and work surface 306 (collectively referred to herein as an 
"adhesion area") while one or more illuminating lights 308, 310 illuminate the adhesion area with a light comprising one or more predetermined wavelengths (e.g., UV, IR).”

c.6,ll. 48-61:
“In some illustrative embodiments, processing apparatus 312 may utilize mask or boundary processing to process regions of interest of an adhesion area imaged by camera 312.  Turning to FIG. 4, an illustrative embodiment is shown of a simulated image 400 captured by camera 312 of an object 402 affixed to a surface using adhesive 404 which has been mixed with a fluorescent dye and illuminated as described above.  Processing apparatus 314 may partition the image 400 into one or more boundaries or regions 406-410, where the area in each boundary (e.g., 406-408, 408-410, 410-412) may be processed to determine one or more image characteristics, demonstrating the presence (or absence) of illuminated adhesive, which in turn may indicate a defect in the application of adhesive.”

c.8,ll. 15-36:
“Since the fluorescing adhesive advantageously provides a greater optical contrast, other, more sophisticated machine vision techniques may be utilized.  For example, processing device 312 may utilize edge detection techniques to analyze specific adhesive shapes, with or without the use of boundaries and masks.  Edge detection may comprise search-based or zero-crossing based techniques.  A search-based approach detects edges by first computing a measure of edge strength, usually a first-order derivative expression such as the gradient magnitude, and then searches for local directional maxima of the gradient magnitude using a computed estimate of the 
local orientation of the edge, usually the gradient direction.  The zero-crossing based approach searches for zero crossings in a second-order derivative expression computed from the image in order to find edges, usually the zero-crossings of the Laplacian or the zero-crossings of a non-linear differential expression.  As a pre-processing step to edge detection, a smoothing stage, such as Gaussian smoothing, may be applied.  Other illustrative machine vision techniques include, but are not limited to, grayscale matching, gradient matching, and the like.”).

	




Thus, Chu does not teach the claimed:

“determining a fluorescence shape in the image;
comparing the determined fluorescence shape to an expected fluorescence shape in a sample image stored in storage, the expected fluorescence shape indicating expected dimensions of the adhesive; and
determining whether the determined fluorescence shape is substantially similar to expected fluorescence shape based on the comparing”.
































Thus, Qiu teaches:
determining (or “detects”) a fluorescence (or “fluorescent” having relation to “fluorescer” having relation to shape) shape (or “annular” “region…spraying shape”) in the image (comprising “a preset brightness value fluorescer” “to compare” to “the plurality of ring-shaped sealing rubber image pre-collected” resulting in “compared”);
comparing (resulting in said “compare”) the determined fluorescence shape to (or “with”) an expected (via said “pre-“) fluorescence (said “fluorescent” having relation to “fluorescer” having relation to shape) shape (via said “ring-shaped”) in a sample (via said “brightness” having relation to an image) image (via said “image pre-collected”) stored in storage (via said “pre-collected”), the expected fluorescence shape indicating expected dimensions (or “predetermined ratio”) of the adhesive (or “sealing glue”); and
determining (via “judging”) whether the determined fluorescence shape is substantially similar (via “similarity” or “image similarity”) to expected fluorescence shape based on the comparing (via:
“invention content”, 13th paragraph:
“wherein said sealing glue is shadowless glue, the shadowless glue is added with fluorescent agent of preset types;”

19th paragraph from bottom paragraph:
“For the brightness larger than a preset brightness value fluorescer normally, the shape of the region with the preset standard (i.e. a complete ring) are compared, if the similarity is greater than or equal to the preset proportion (e.g., 95%), the shape of the sealed glue is judging the battery housing opening 20 is an annular spraying on, otherwise, judging not to be annular;
the shape of the sealing rubber or, for the discharge detection unit 4, which detects each of the battery housing opening 20 on the spraying whether is annular operation specifically is: for the brightness larger than a preset brightness value fluorescer is normal, the image of the region and the plurality of ring-shaped sealing rubber image pre-collected to compare, if the area image with one of the annular sealing glue collected by the image similarity is greater than or equal to a predetermined ratio (e.g., 95%), it is judged that the battery housing opening 20 on the spraying shape of the sealing glue is annular; otherwise, judging it is not annular.”
	Thus, one of ordinary skill in adhesives with batteries, as indicated in Cui’s teaching of “mobile phone battery packaging”, c.3,ll.55-63, and Qiu’s teaching of “battery…on…a mobile phone” (in the section of “the background technology”, 1st paragraph) can modify Cui’s teaching of said “specific adhesive shapes”, c.8,ll. 18-21 represented in fig. 5:510: “DETERMINE IMAGE CHARACTERISTICS” with Qiu’s teaching of said “detects” by:
	a)	making Cui’s fig. 3:312 be as Qiu’s fig. 3:4: a CCD comprising a program or “detection…module” via Qui:
“In the specific implementation of the invention, the discharging CCD detection unit 4 is integrated with a signal and data processing functions of the module, such as a digital signal processor DSP or a single chip MCU.”;

b)	calling the detection program module upon reaching fig. 5:510: “DETERMINE IMAGE CHARACTERISTICS”; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in “battery…safety” via Qiu, penultimate paragraph:
“In summary, compared with the prior art, the invention provides one kind of circular lithium ion battery with anti-rust function, which can be the shell of circular lithium ion battery cover and battery electric core for rust protection and avoid the problem of rusting so as to avoid leakage of electrolyte inside the battery, which effectively guarantees the safety and use performance of the battery, which is good for improving the market application prospect of battery manufacturer product and has important production practice significance.”







	 Regarding claim 2, Chu as combined teaches the method of claim 1, wherein the light source is an ultraviolet light source (or “UV light” via c.4,ll. 22-36:
In an exemplary embodiment, the viscous material, such as adhesive, is mixed with a fluorescing additive, which would cause the material to fluoresce when illuminated with a light of a predetermined wavelength (e.g., UV light, IR light, etc.).  In certain embodiments, the fluorescing additive may comprise less than 1% by weight of the adhesive-dye mixture in order to maintain the integrity of the adhesive.  However, depending on the type of adhesive used and adhesive properties, greater amounts of fluorescing additive may be used as well.  The specific fluorescing additive may vary depending on the application, and may be made from, contain, or be based one or more of a variety of dyes including, but not limited to, Acridine dyes, Cyanine dyes, Fluorone dyes, Oxazine dyes, Phenanthridine dyes, and Rhodamine dyes.).  

Regarding claim 5, Chu as combined teaches the method of claim 1, further comprising: 
in response to determining that the fluorescence shape (said or “specific adhesive shapes”, cited in the rejection of claim 1, as modified via the combination) is substantially similar to the expected fluorescence shape (said corresponding to said “specific adhesive shapes” as modified via the combination), determining that the adhesive is correctly applied (this contingent limitation is satisfied in claim 1); or 
in response to determining that the fluorescence shape is not substantially similar to the expected fluorescence shape, determining that the adhesive is incorrectly applied (this contingent limitation is not satisfied in claim 1 and thus falls outside the broadest reasonable interpretation of claim 1).  





Thus, Qiu as already combined teaches claim 5 of: 
in response to determining that the fluorescence shape is substantially similar to the expected fluorescence shape, determining that the adhesive is correctly applied (via “accurately gluing” via:
3rd paragraph from last paragraph:
“From the above technical solution, the anti-corrosive treatment device of circular lithium ion battery provided by the invention can accurately gluing the battery shell port, effectively prevent the rust generation battery shell opening. the whole gluing unit, stable and reliable, the coating cost is low, it is very suitable for rust-proof battery shell port.”).















Regarding claim 6, Chu as combined teaches the method of claim 1, wherein determining the one or more fluorescence characteristics (said fig. 5:510) further comprises:
determining (via fig. 5:510) a fluorescence level (said grayscale in the rejection of claim 3) based on the image (of fig. 5:506: IMAGE OBJECT AREA); and 
determining (via said grayscale matching in the rejection of claim 3) whether the fluorescence level in the image is similar (thus resulting in “a lesser amount”) to an expected (“expected”) fluorescence (gray) level (via c7,ll. 33-65:
In block 510, the processing apparatus 314 processes the image to determine image characteristics using machine vision algorithms, and determines, using the image characteristics, if potential defects are present in block 512.  In one illustrative embodiment, processing apparatus 314 may simply calculate the coverage of illuminated pixels relative to an area in a boundary region, which would correspond to adhesive coverage in the area.  Utilizing any of maximum and/or minimum thresholds, the processing apparatus 314 may determine if potential defects exist.  For example, in a given adhesive application, it may be known that certain values should be present in a given boundary region.  Thus, referring to the illustrative embodiment of FIG. 4, processing apparatus 314 may determine from an image that an inner boundary area (e.g., between 406 and 408) has only 92% pixel coverage for the image boundary area, which would indicate only a 92% adhesive coverage.  Since the adhesion application in this example is expected to have full coverage (i.e., 100%), since it is so close to the periphery of the object 402, having a lesser amount may indicate to processing apparatus that insufficient or defective adhesive is present.).  







Regarding claim 7, Chu as combined teaches the method of claim 6, further comprising: 
in response to determining that the fluorescence (gray) level is substantially similar (via said grayscale matching) to the expected (“expected”) fluorescence (gray) level, determining that the adhesive is correctly applied (via fig. 5:512: DETERMINE PRESENCE OF DEFECT(S)); or  
in response to determining that the fluorescence level is not substantially similar (via said “lesser amount”) to the expected fluorescence level, determining that the adhesive is incorrectly applied.  
Regarding claim 8, claim 8 is rendered anticipated under the broadest reasonable interpretation of claim 7.
Regarding claim 9, Chu as combined teaches the method of claim 1, wherein determining the one or more fluorescence characteristics (via fig. 5:510) further comprises:
determining a fluorescence location (via said gradient matching in the rejection of claim 3) based on the image (of fig. 5:506: IMAGE OBJECT AREA); and 
determining whether the fluorescence (gradient) location is similar (via said gradient matching) to an expected (said “expected” cited in the rejection of claim 6) fluorescence (gradient) location.  



Regarding claim 10, Chu as combined teaches the method of claim 9, further comprising: 
in response to determining that the fluorescence (gradient) location is substantially similar (via said gradient matching) to the expected (said “expected” cited in the rejection of claim 6) fluorescence (gradient) location, determining that the adhesive is correctly applied (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)); or 
in response to determining that the fluorescence location is not substantially similar to the expected fluorescence location, determining that the adhesive is incorrectly applied.  
Regarding claim 12, Chu as combined teaches the method of claim 1, wherein the adhesive and the component are a similar color (such that “adhesives may be transparent or colored to match the bonding surface” via c.1,ll. 24-32: 
Of course, manual visual inspections have long been utilized to inspect 
quality of products.  However, such inspections are often slow to conduct and 
are prone to human error.  Furthermore, in certain cases, adhesives may be 
transparent or colored to match the bonding surface, which makes human optical 
inspection more difficult.  Accordingly, an effective quality control and 
inspection technology is needed to provide improved inspection of devices that 
have been affixed to a surface using an adhesive.).
	
Regarding claim 13, claim 13 is rejected the same as claim 12. Thus, argument presented in claim 12 is equally applicable to claim 13.



Regarding claim 17, claim 17 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 17. Accordingly, Chu as combined above with Qiu teaches claim 17 of a system for analyzing an adhesive, comprising: 
an adhesive dispersal module (fig. 1:104), wherein the adhesive dispersal module (104) contains an adhesive comprising a fluorescent property (as shown in fig. 2B:204B); 
a light source (fig. 3:308,310) configured to emit one or more wavelengths of light, wherein the adhesive (fig. 3:304) is configured to absorb the one or more wavelengths of light and fluoresce in response;  
a camera (fig. 3:312); and 
control circuitry (fig. 1:100 and fig. 3:312,314) configured to: 
cause the adhesive dispersal module (as shown in figures 1 and 3) to apply the adhesive to a component (fig. 3:302);
cause the light source (as shown in figures 1 and  3) to illuminate the component (said fig. 3:302) with the one or more wavelengths of light; 
cause the camera (said fig. 3:312) to capture an image of the component (said fig. 3:312) while the component (said fig. 3:302) is illuminated using the light source (as shown in figures 1 and  3); 
determine one or more fluorescence characteristics based on the image in a measurement unit (or “measuring” “technology”) by:
	
determining a fluorescence shape in the image;
comparing the determined fluorescence shape to an expected fluorescence shape in a sample image stored in storage, the expected fluorescence shape indicating expected dimension of the adhesive;
determining whether the determined fluorescence shape is substantially similar to the expected fluorescence shape based on the comparing; and 
determine a state (via said fig. 5:512) of the applied adhesive based on the one or more fluorescence characteristics (via: 
c.4,ll. 22-36:
“In an exemplary embodiment, the viscous material, such as adhesive, is mixed with a fluorescing additive, which would cause the material to fluoresce when illuminated with a light of a predetermined wavelength (e.g., UV light, IR light, etc.).  In certain embodiments, the fluorescing additive may comprise less than 1% by weight of the adhesive-dye mixture in order to maintain the integrity of the adhesive.  However, depending on the type of adhesive used and adhesive properties, greater amounts of fluorescing additive may be used as well.  The specific fluorescing additive may vary depending on the application, and may be made from, contain, or be based one or more of a variety of dyes including, but not limited to, Acridine dyes, Cyanine dyes, Fluorone dyes, Oxazine dyes, Phenanthridine dyes, and Rhodamine dyes.”







c.5,l. 44 to c.6,l.9:
“Prior to imaging, it is preferable to calibrate the system 300 to ensure that the most accurate fluorescent signal is being received by camera 312.  The strength of a fluorescence signal (i.e. the fluorescence signal to noise ratio) is dependent upon a number of different parameters.  For one, the amount of fluorescent dye present in the adhesive will determine the strength of the signal.  Another way to increase the fluorescence signal to noise ratio is to increase the amount of light used to excite fluorescence.  A third way to increase the fluorescence signal to noise ratio is to increase the sensitivity of the camera 312.
In an illustrative embodiment, camera 312 may be configured as a camera utilizing time-of-flight (TOF) imaging with or without the assistance of processing device 312.  TOF imaging technology works by measuring the phase shift between emitted and detected infrared light at a high modulation frequency.  In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera.  In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared.  The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image.  Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well.”).

Regarding claim 19, claim 19 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 19.








Claims 11,15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation as applied above further in view of Bachem et al. (US Patent App. Pub. No.: US 2010/0007733 A1).
Regarding claim 11, Chu as combined teaches the method of claim 1, wherein the camera (fig. 3:312) is a first camera (312) located at a first position (as shown in fig. 3) and wherein the image (of fig. 5:506 IMAGE OBJECT AREA) is a first image (506), the method further comprising:  
capturing a second image (via a “stereo” “dual-camera”) from a second camera (said dual camera) located at a second position (given said stereo) different than the first position (as shown in fig. 3 via c.5,ll. 16-30:
Camera 312 may be embodied as a silicon-based camera, such as a charge-coupled (CCD) camera or active pixel sensors in complementary metal-oxide semiconductor (CMOS) or N-type metal-oxide semiconductor (NMOS, Live MOS) technologies.  In some illustrative embodiments, camera 312 may be configured as a dual-camera arrangement to accommodate stereo vision, which may increase accuracy.  Camera 312 may further comprise one or more filters 316 and imaging circuitry 318, which may further include processors and other circuitry for processing images locally on camera 312.  In some illustrative embodiments, filters 316 may be embodied as fixed and/or removable optical filters that may pass and/or block predetermined wavelengths of light when camera 312 takes images of the adhesion area.); and 

analyzing the first (stereo) image and the second (stereo) image to determine a height (via a view from above as shown in fig. 3) of the applied adhesive (fig. 4:404 is the adhesive).
Thus, Chu as combined does not teach, as indicated in bold above, the claimed “analyzing the first image and the second image to determine a height of the applied adhesive”.
Accordingly, Bachem teaches:
analyzing (via “the analysis device”) the first image and the second image (via “two cameras 1” as shown in fig. 1:1 representing said “two”) to determine a height of the applied (as a “bead 5”) adhesive (via “adhesive…height” via:
“[0030] The optical monitoring device according to the invention comprises two cameras 1 having a lens and an annular mirror 2 disposed above the cameras 1.  Additionally, an applicator 3 that applies an adhesive bead 5 to a substrate is provided as an example of a tool to be monitored.  The feed direction of the applicator 3 is shown in FIG. 1 with the reference number 6.  The applicator 3 is disposed in the section limited by the circular inner contour (see line with reference number 2 in FIG. 1) of the annular mirror.”; 

“[0034] In addition, a light line device (not shown) is provided that generates a circular light line 9 on a flat underlay running perpendicular to the axis of the light line.  The light line is shown in FIG. 1 as a bold line 9 and extends past the adhesive bead 5.  At each point where the light line 9 extends past the adhesive bead, a triangulation may be performed and the data thus obtained may be used to determine the three-dimensional dimensions of the adhesive bead 5, for example, its height.  The line may, for example, be generated with the aid of a laser and a corresponding annular lens.”

[0038] FIG. 1 does not show the illumination device generating the light circle 7 or the analysis device embodied as a computer system.  The images generated by the cameras 1 are transmitted to the analysis device such that they may be processed, for example, with regard to the dimensions of the adhesive bead 5, particularly with regard to the height of the adhesive bead 5.  Preferably, image recognition software is used for this purpose and a triangulation method is used.”).

	







Thus, one of ordinary skill in the art of adhesives can modify Chu’s camera with Bachem’s fig. 1:1 by:
a)	installing “image recognition software” in Chu’s fig. 3:314: PROCESSING APPARATUS;
b)	executing the installed software; and 
c)	recognizing that the modification is predictable or looked forward to because the modification provides an “adhesive bead” with “quality” regarding achieving a grade of excellence and thus is “suitable for robotically operated tools whose function must be monitored” via Bachem:
“[0002] Such a monitoring device is suitable for many types of tools and is not limited to any one particular type of tool; therefore, the tool may be, for example, a welding, riveting, or soldering device, a device for applying adhesive, for example, in the form of an adhesive bead, to a workpiece to be adhered, a common sensor element, for example, for scanning surfaces, or any sort of implement or application tool, the activity of which must be monitored.  Other areas of application for such a monitoring device are inspection, for example, in the context of quality control and/or the processing of objects such as an adhesive bead, a seam, a joint, and edge, and/or a surface.  An 
optical monitoring device according to the invention is particularly suitable for robotically operated tools whose function must be monitored.”

Regarding claim 15, claim 15 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 15.
Regarding claim 18, claim 18 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 18.




Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation as applied above further in view of Bachem et al. (US Patent App. Pub. No.: US 2010/0007733 A1) as applied above further in view of TOKIDA (US Patent App. Pub. No.: US 2020/0326176 A1).
Regarding claim 22, Chu as combined teaches the method of claim 11, further comprising determining whether the height (via Chu’s fig. 3:314: PROCESSING APPARATUS as modified via the combination) is within a desired range based on a height threshold.
Thus, the combination does not teach, as indicated in bold, the claimed “a desired range based on a height threshold”. Accordingly, Tokida teaches the claimed:
a desired range (or “a range”) based on (via “of”) a height (“height” via figures 3-7: “H”) threshold (comprising any place or point of entering or beginning via “when the height…fall within a range of respective predetermined values” via:

















“[0055] First, as illustrated in FIG. 1, the fixed window glass 2 for an automobile having the adhesive 3 applied onto the surface 2a by an application device (not shown) is set on an inspection stage (not shown) of the adhesive inspection device 1 in a horizontal posture in which the surface 2a is directed upward.  In this state, the adhesive 3 is irradiated with the line laser light L from above the adhesive 3 by the laser irradiation unit 11 so that the projection line P extends over the surface 3a of the adhesive 3 to portions of the surface 2a of the glass 2 on both sides of the adhesive 3 (irradiation 
step).  Next, the imaging region T that includes the projection line P and is located on the periphery of the adhesive 3 is imaged from above the adhesive 3 by the imaging unit 12 to create imaging information (imaging step).  After that, the shape surrounded by the projection line P formed on the surface 3a of the adhesive 3 and the surface 2a of the glass 2 is determined based on the height, the width, and the cross-sectional area of the shape with reference to the imaging information, and it is determined whether or not the application state of the adhesive 3 is appropriate based on the results (determining step). In the determining step, it is determined that the application state of the adhesive 3 is appropriate when all the height, width, and cross-sectional area 
of the shape fall within a range of respective predetermined values (including the case in which the predetermined values vary for each predetermined section), and it is determined that the application state of the adhesive 3 is inappropriate when one or more of the height, the width, and the cross-sectional area of the shape are out of the range of the predetermined values.  The determining step is performed for each of the predetermined sections D along the longitudinal direction of the adhesive 3.  When the 
inspection is finished on the entire periphery of the adhesive 3 while determination is made for each of the predetermined sections D, an inspection result for each of the predetermined sections D is displayed on the information displaying the application area of the adhesive 3 as illustrated in FIG. 8 in this embodiment.  With this, the inspection results and positions can be easily grasped in a visual manner.  In the illustrated example, a portion denoted by "G" has a green color that means that the application state is appropriate, and a portion denoted by "R" has a red color that means that the application state is inappropriate.  The display form of the inspection results is not limited to the foregoing, and the positional information and the inspection results for 
each of the predetermined sections may be displayed as a list.”).

	






Thus, one of ordinary skill in adhesive heights can modify the combination’s said fig. 3:314: PROCESSING APPARATUS as modified via the combination of software recognition with Tokida’s teaching of said “a range” by:
a)	comparing dimensions, such as height, from the software recognition to the range of respective predetermined values; and
b)	recognizing that the modification is predictable or looked forward to because the modification enables one to determine “whether or not the application state of the adhesive 3 is appropriate”, Tokida, cited above.
Regarding claim 23, claim 23 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 23. Accordingly, Chu of the combination teaches claim 23 of the system of claim 18, wherein the control circuitry (said fig. 1:100 and fig. 3:312,314 as modified via the combination of software recognition) is further configured to determine whether the height of the adhesive is within a desired range based on a height threshold.
Thus, the combination does not teach, as indicated in bold, the claimed “determine whether the height of the adhesive is within a desired range based on a height threshold”. Accordingly as discussed above, Tokida teaches the claimed:
determine (via fig. 1:14: “DETERMINATION UNIT”) whether the height of the adhesive is within a desired range (or “a range”) based on (via “of”) a height (“height” via figures 3-7: “H”) threshold (comprising any place or point of entering or beginning via “when the height…fall within a range of respective predetermined values” via Tokida).
Thus as discussed above, one of ordinary skill in adhesive heights can modify the combination’s said fig. 3:314: PROCESSING APPARATUS as modified via the combination of software recognition with Tokida’s teaching of said “a range” by:
a)	comparing dimensions, such as height, from the software recognition to the range of respective predetermined values; and
b)	recognizing that the modification is predictable or looked forward to because the modification enables one to determine “whether or not the application state of the adhesive 3 is appropriate”, Tokida, cited above.













Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation, as applied above, further in view of Saidman et al. (US Patent 6,737,102).
Regarding claim 14, Chu as combined teaches the method of claim 1, wherein determining a state of the applied adhesive (via fig. 5:512: DETERMINE PRESENCE OF DEFECT(S)) further comprises comparing one or more characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS) of the image (fig. 5:506: IMAGE OBJECT AREA) to one or more thresholds corresponding to the one or more characteristics (said fig. 5:510: DETERMINE IMAGE CHARACTERISTICS).
Thus, Chu as combined does not teach, as indicated in bold above, the claimed “comparing…to one or more thresholds”. Accordingly, Saidman teaches the claimed:
comparing (via “the comparison…of…the period”)…to one or more thresholds (or “a threshold” via c.6,l.52 to c.7,l.4:
“The controller 32 compares the detected value of the characteristic with a stored reference value representative of a desired standard for the characteristic.  For example, the reference value may be established by analyzing a set of captured images 31 to determine the reference value or may be empirically determined by observation.  The comparison may determine the absence of one or more of the filaments 12a-c due to, for example, positional misalignment between the absent filament(s) and its corresponding strand(s) or, in the alternative, may determine the volume of viscous material in the dispensed pattern of one or more of the filaments 12a-c. If the comparison indicates that the detected value representative of, for example, the average intensity level or the period of the repetitive features is below a threshold, exceeds a limit, or is outside of a range of values, the controller 32 of detection unit 22 transmits an alarm signal via line 25 to the alarm unit 18.  It is contemplated by the invention that information from the detection unit 22 may be used for controlling operating parameters of dispensing modules 16a-c.”).



Thus one of ordinary skill in the art of adhesives and pattern shapes and imaging thereof as evidenced by said combination of Chu’s said “specific adhesive shapes”, as modified via the combination, and Saidman’s “omega-shaped patterns” via Saidman c.1,ll. 36-56:
“One type of coating applicator or adhesive dispenser that has been used extensively for bonding one or more elastic strands to one or more flat substrates is CONTROLLED FIBERIZATION.TM.  (CF.TM.) technology, which is described, for example, in U.S.  Pat.  No. 4,785,996.  This familiar adhesive dispensing technique impacts a dispensed continuous filament of adhesive with air jets to impart a swirl to the adhesive filament transverse to the direction of movement of a strand receiving the adhesive filament.  In this manner or a similar manner, the continuous adhesive filament may be dispensed in any pattern onto an individual elastic strand while the strand is moving and separated from the substrate.  The adhesive filament wraps itself around each elastic strand before the strand contacts the substrate, which strengthens the 
adhesive bond between the elastic strand and substrate.  Other conventional adhesive filament dispensing techniques and apparatus have been employed for producing patterns of adhesive on an elastic strand, such as vascillating patterns disclosed in U.S.  Pat.  No. 6,077,375 and omega-shaped patterns as disclosed in U.S.  Pat.  Nos.  6,461,430, 6,200,635 and 6,197,406.”

can modify the combination of Chu’s figs. 1 and 3 and the “specific adhesive shapes” in accordance with Saidman’s teaching of fig. 1, creating a periodic shape-pattern of glue, and recognize that the modification is predictable or looked forward to because Saidman’s fig. 1 will issue and alarm, fig. 1:18:ALARM UNIT in the event of improper gluing thus alerting a person of the error.







Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation, as applied above, as applied above, further in view of Kubo et al. (US Patent 3,740,467).
Regarding claim 16, Chu as combined teaches the method of claim 1, further comprising;
capturing the image (via fig. 5:506:IMAGE OBJECT AREA) at a first time (via “time-of-flight (TOF) imaging” via c.5,l. 55 to c.6,l.9:
“In an illustrative embodiment, camera 312 may be configured as a camera utilizing time-of-flight (TOF) imaging with or without the assistance of processing device 312.  TOF imaging technology works by measuring the phase shift between emitted and detected infrared light at a high modulation frequency.  In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera.  In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared.  The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image.  Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well.”); 

capturing a later image of the component (fig. 3:302) at a second time, wherein the second time is after the first time (via said TOF imaging); and 
comparing the image (said fig. 5:506:IMAGE OBJECT AREA) to the later image to determine a time (via said TOF imaging)-delayed characteristic of the component (said 302).  


Thus, Chu as combined does not teach, as indicated in bold above, the claimed:
“capturing a later image …at a second time, wherein the second time is after the first time; and 
comparing the image to the later image to determine a time-delayed characteristic”.
	Accordingly, Kudo teaches:
capturing (via fig. 1:11: “IMAGE PICK UP DEVICE”) a later image (represented in fig. 6B: “SAMPLE PRODUCT”) …at a second time (via fig. 6B: “t”), wherein the second time (via fig. 6B: “t”) is after the first time (via fig. 6B: “t”); and 
comparing (via “comparing”) the image (represented in fig. 6B: “STANDARD PRODUCT”) to the later image (said represented in fig. 6B: “SAMPLE PRODUCT”) to determine a time-delayed (via “delayed video signals” and “non=delayed video signals”) characteristic (or “a defect” comprising “a feature” via:
“ABSTRACT: 
An apparatus for inspecting the appearance of products is provided and includes an image pickup tube for photographing an image of a standard product whose appearance is complete and an image of a sample product whose appearance is to be inspected and for generating two video signals respectively corresponding thereto.  Means are provided for delaying one of the two video signals which corresponds to either the standard product of the sample product.  Further means are provided for comparing the delayed video signals corresponding to either the standard product or the sample product and the non-delayed video signals which correspond to the other of the two video signals to thereby obtain a comparison therebetween.  In accordance with the comparison between the image signals of the standard product and the same of the sample product, it can be readily determined if the appearance of the sample product is the same or different from that of the standard product and accordingly whether a defect exists or not.”

wherein “defect” is defined via Dictionary.com:




defect
noun
1	a shortcoming, fault, or imperfection:
a defect in an argument; a defect in a machine.

wherein “imperfection” is defined:
imperfection
noun
1	an imperfect detail; flaw:
a law full of imperfections.

wherein “flaw” is defined:
flaw
noun
1	a feature that mars the perfection of something; defect; fault:
beauty without flaw; the flaws in our plan.

Thus, one of ordinary skill in the art of fluorescence as indicated in Kubo, c.1,ll.22-27 
“Thus, for example, a conventional prior art process consisted of first applying a fluorescent paint to the outer surface of the products to be inspected and then observing the luminescence of the fluorescent paint which soaked into a crack or the like, if any, under the illumination of an ultraviolet light.”

can modify the combination of Chu’s said fig. 5:506:IMAGE OBJECT AREA with Kubo’s teaching of said fig. 1:11: “IMAGE PICK UP DEVICE” by:
a)	making Chu’s said fig. 5:506:IMAGE OBJECT AREA be as shown in Kubo’s said fig. 1:1 and 2:rotating disks;
b)	putting a fluorescent glued object on the rotating disks;
c)	picking up images via said Kubo’s teaching of said fig. 1:11: “IMAGE PICK UP DEVICE” as installed in as shown in Kubo’s fig. 1; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in letting a person know if there is an imperfect glue via an “alarm 33” via Kubo, c.5,l.40 to c.6,l.11:
“It should be understood that the time delay may be determined in accordance
with the frequency of the sweep signal from the sweep oscillator 18, the amount of rotation of the mirror sector 13 and the amount of rotation of the disks 1 and 2.  Thus, the time delay cannot be determined indiscriminately but must be selected such that the video signals of the standard product and the corresponding video signals of the sample product are simultaneously applied to the comparator 27.  Accordingly, the two video signals, that is, the non-delayed video signals and the delayed video signals are simultaneously and respectively applied to the input terminals 28 and 30 of the comparator 27.  In the comparator 27, the non-delayed signals and the delayed signals are thereby compared to provide a signal indicative of a balance or a difference 
therebetween.  It will be clearly understood that if, for example, the delayed video
signals correspond to the standard product and the non-delayed video signals 
correspond to the sample product that the standard product and the sample product are 
compared by the comparator 27.  A judging means 31 is provided for deciding and 
indicating whether or not a balance exists between the video signals of the sample 
product and the standard product.  The judging means 31 may be of a type that 
produces output signals if input signals representing a different output from the 
comparator are applied thereto and will not produce output signals if no input signals 
representing a balance output from the comparator 27 are applied thereto.  By way of 
example, the judging means 31 may be a zero point detecting circuit which includes a 
fullwave rectifier.  Such a judging means will produce signals only when a difference 
between the standard product and the sample product occurs and thereby actuates an 
alarm 33.  Simultaneously with the actuation of the alarm 33, the defective portion of 
the sample product so indicated is displayed by a television monitor 32 and if necessary 
the rotation of the disks 1 and 2 are stopped.”










 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent 9,626,754) in view of QIU et al. (CN 107528013 A) with machine translation, as applied above, further in view of Gordon (US Patent App. Pub. No. US 2018/0119359 A1).
Regarding claim 20, Chu as combined teaches claim 20 of the system of claim 17, wherein the control circuitry is further configured to:
determine a fluorescence consistency (or “adhesive coverage” cited in the rejection of claim 6 and as shown in fig. 4) within a region of the image (as shown in fig. 4);
determine (resulting in the determination of a defect via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) whether the fluorescence consistency (said adhesive coverage as shown in fig. 4) is similar to an expected fluorescence consistency (or “expected to have full coverage (i.e., 100%)” cited in the rejection of claim 6); and
in response to determining that the fluorescence consistency is not similar (via fig. 5:512:DETERMINE PRESENCE OF DEFECT(S)) to the expected fluorescence consistency (of said 100%), causing the adhesive dispersal module (fig. 1:104) to remix the adhesive (fig. 3:304) in the adhesive dispersal module (fig. 1:104).
Thus, Chu as combined does not teach, as indicated in bold above, the claimed “remix”.




Accordingly, Gordon teaches remix (or “adjust the adhesive composition” via:
“[0084] The coating inspection system 114 previously discussed can be used to 
determine a quality of the adhesive coating 130 applied to the outer surface 104 of the creping cylinder 102.  The quality of the adhesive coating 130 can be evaluated by determining a plurality of properties or characteristics of the adhesive coating 130.  For example, the quality of the adhesive coating 130 can be evaluated by measuring one or a plurality of the following properties and characteristics: the thickness of the adhesive coating 130; the topography of the adhesive coating 130; the rheology of the adhesive composition; the moisture content; the ash content; and/or the adhesive polymer content of the adhesive coating 130 using the coating inspection system 114.  Additionally, the degree of cross-linking of the adhesive polymer in the adhesive coating 130 may also be measured using the coating inspection system 114.  The coating 
inspection system 114 may be operable to provide real time information on these properties and characteristics of the adhesive coating 130 that can be used to make adjustments to one or more operating parameters of the creping process 100, thereby improving the quality of the creped tissue paper produced by the creping process 100.  For example, the quality of the adhesive coating 130 determined from information obtained by the coating inspection system 114 may be used to adjust the adhesive composition or application of the adhesive composition to the outer surface 104 of the creping cylinder 102 during operation of the creping process 100.”; and

“[0157] In some embodiments, the moisture content of the adhesive coating 130 
may be adjusted in response to the moisture content determined by the second spectrometer 304.  For example, in some embodiments, in response to the moisture content determining using the second spectrometer 304, the control system 120 (FIG. 1) may adjust the moisture content of the adhesive coating 130 by adjusting the amount of one or more constituents of the adhesive composition, introducing the use of plasticizers into the adhesive composition, and/or operating a driven auxiliary spray wand (e.g., repair wand 110) to fix defective areas, thereby repairing defective areas and maintaining the overall quality of the coating temper.”).

Thus, one of ordinary skill in the art of adhesives and materials can modify the combination of Chu’s adhesive composition 304 that is “mixed with a fluorescing additive” (cited in the rejection of claim 2) being applied to Chu’s fig. 3:302 with Gordon’s teaching of adjusting the adhesive composition and recognize that the modification is predictable or looked forward to because the adjusted composition is “thereby improving the quality of” (Gordon, cited above) the combination of Chu’s fig. 3:302 and “thereby repairing defective areas” (Gordon, cited above) of the adhesive.
Suggestions
Applicant’s disclosure states, emphasis reinforced:
“[0002]    The current disclosure aims to provide an improved technique for determining whether a manufacturing process is operating correctly. The current disclosure also aims to solve the problem of analyzing images where the object being imaged is not illuminated well. In addition, the current disclosure aims to solve the problem of analyzing images where an applied adhesive and the object on which the adhesive is applied are of a similar color.”
	
	Applicant’s fig. 3 shows all images/ “sample shapes” 312,322,332,342,352 (emphasis added on the claimed “sample image” “352”) are illuminated via fluorescing that is an indication of non-obviousness in view of the cited art. However, claim 1 does not claim “fluoresce”, a verb, in the claimed “sample image…352” as mentioned in applicant’s amended specification of 12/2021, paragraph [0023]. In contrast:
a)	claim 1, line 7 states, “fluoresce” with respect to a different image (any one of the “sample shapes” 312,322,332,342) and not clearly with respect to the claimed “sample image…352”; and
b)	claim 1 states, “an expected fluorescence shape in a sample image”, wherein “fluorescence” is an adjective broadly having relation to the claimed “shape in a sample image”.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667